Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The Examiner invites Applicant to initiate an interview with the Examiner to discuss any of the items mentioned in this Action. 

Information Disclosure Statement
The information disclosure statement filed 4/15/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information (i.e., foreign patent documents) referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: It seems that perhaps the last page of the specification was not submitted – paragraph 37 of the specification ends mid-sentence, leading the Examiner to believe that there should be at least one more page to the specification. Since paragraph 37 of the specification appears to mirror the initial part of paragraph 32 of specification in the provisional filing dated 4/16/2019, the Examiner will presume that the contents of paragraph 37 of the specification are meant to be the same as the final paragraph (paragraph 32) of the provisional filing. 
Appropriate correction is required. Applicant must resubmit at least the full paragraph 37 of the specification. 

Claim Objections
Claims 1-6 and 13 objected to because of the following informalities:  
Claim 1, line 1 recites “A customizable tattoo stamp system comprises:”. This should be amended to recite “A customizable tattoo stamp system comprising 
Claim 1, line 3 recites “each including one or more”. This should be amended to recite “each individual movable block including one or more”.
Claim 2, line 1 recites “arranging the needles and or blocks.” The Examiner is unsure whether Applicant meant to recite “and”, “or” or “and/or”. Clarification is required. For the purposes of examination, the Examiner will treat claim 2, line 1 as if it recites “an array of individual movable blocks including one or more closely spaced needles”. 
Claim 3 should end in a period. 
Claim 4 begins with “A method of claim 2,”. This phrasing is slightly unclear, in that the Examiner is unsure whether Applicant intends to further limit claim 2. Generally, when introducing the preamble of a dependent claim, claims are introduce with the article “The” rather than “A” or “An”. The Examiner suggests amending claim 4 to being with “[[A]] The method of claim 2”. 
Claim 4, line 2 recites “enough to hold a needle”, which is unclear as the Examiner cannot determine whether this is meant to be a reference back to the needle(s) that were introduced in claim 2 (from which claim 4 depends) or is meant to introduce a new, additional needle. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “enough to hold [[a]] the needle”, as the Examiner believes that the Applicant intends to refer back to the needle(s) that were previously introduced in claim 2. 
Claim 4, line 2 recites “and where each needle is placed”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “and wherein each needle is placed”.
Claim 4 should end in a period. 
Claim 5 begins with “A method of claim 2,”. This phrasing is slightly unclear, in that the Examiner is unsure whether Applicant intends to further limit claim 2. Generally, when introducing the preamble of a dependent claim, claims are introduce with the article “The” rather than “A” or “An”. The Examiner suggests amending claim 5 to being with “[[A]] The
Claim 6 begins with “A method of claim 2,”. This phrasing is slightly unclear, in that the Examiner is unsure whether Applicant intends to further limit claim 2. Generally, when introducing the preamble of a dependent claim, claims are introduce with the article “The” rather than “A” or “An”. The Examiner suggests amending claim 6 to being with “[[A]] The method of claim 2”. 
Claim 6 should end in a period.
Claim 13 should end in a period. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 2 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 is directed to a method and includes the step of “and then transferring the needles and/or blocks to a user’s skin to form a permanent tattoo, so that each needle forms a pixel of the permanent tattoo” (please see below 112(b) rejection of claim 2 for an explanation of why the Examiner has suggested amending line 2 of claim 2 in this way). The Examiner notes that it is NOT the needles that form the pixels of the permanent tattoo, rather it is the tattoo ink that is applied to the needles. Therefore, claim 2 lacks enablement as one of ordinary skill in the art cannot determine how the needles form pixels of the permanent tattoo. The Examiner suggest amending claim 2 to clarify that tattoo ink is applied to the needles prior to the needles being transferred to the user’s skin, and that it is the tattoo ink of each needle that forms the pixels of the permanent tattoo. 
Claims 4-9 are similarly rejected by virtue of their dependency upon claim 2. 
Claim 4 recites “that the needles form the image to be injected into the skin” in line 3. Again, it is not the needles that form the image that is injected into the skin, rather it is the tattoo ink, once transferred to the skin, which forms an image. 

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are:  coating the needles in tattoo ink. Claim 2 recites that “each needle forms a pixel of the permanent tattoo” and claim 4 recites “that the needles form the image to be injected into the skin”. However, the Examiner notes that it is not the needles that form the image on the user’s skin, rather, it is the injection of a tattoo ink that has been coated on the needles that forms the image on the user’s skin. Therefore, claims 2 and 4 have omitted an essential step of applying/coating the needles with the tattoo ink. This rejection could be overcome by adding the missing essential method step to independent claim 2. 
Claims 5-9 are similarly rejected by virtue of their dependency upon claim 2. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites “which may comprise an array of individual moveable blocks”. This recitation is indefinite because it is not clear whether the claimed invention requires an array of individual moveable blocks or not. The Examiner suggests amending this recitation to recite “further comprising an array of individual movable blocks”.  For the purposes of examination, this is how the Examiner will interpret claim 1.
Claim 1, line 3 recites “each including one or more closely spaced needles”. The Examiner notes that this language is not clear, and suggests amending this recitation to recite “each of the individual moveable blocks including one or more closely spaced needles”. For the purposes of examination, this is how the Examiner will interpret claim 1.
Claim 1, line 4 recites “which can work using the pneumatic, mechanical or electrostatic principles”. This recitation is indefinite because it is not clear whether the claimed invention requires that the injection device operation using pneumatic, mechanical, or electrostatic principles. The Examiner suggests amending this recitation to recite “that operates using [[the]] pneumatic, mechanical or electrostatic principles”. For the purposes of examination, this is how the Examiner will interpret claim 1.
Claim 1 recites the limitation "the pneumatic, mechanical or electrostatic principles" in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and the Examiner suggests amending the claim to recite “[[the]] pneumatic, mechanical or electrostatic principles”. For the purposes of examination, this is how the Examiner will interpret claim 1.
Claim 1 recites the limitation "the skin" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and the Examiner suggests amending the claim to recite “[[the]]a user’s skin”. For the purposes of examination, this is how the Examiner will interpret claim 1.
Claim 3 is similarly rejected by virtue of its dependency upon claim 1. 
Claim 2 is directed to a method; however, the Examiner is unable to determine the required method steps. As best as the Examiner can tell, Claim 2 is effectively a “use claim”, i.e., an attempt to claim a process without setting forth any steps involved in the process. This is impermissible under MPEP 2173.05(q). The elements of a method claim are method steps, which should usually be verbal (gerundial) phrases, introduced by a gerund or verbal noun (the “-ing” form of a verb). The Examiner suggests amending line 1 to recite “a method comprising the steps of selectively arranging”, and amending line 2 to recite “a two dimensional image, and then transferring an array of individual movable blocks including one or more closely spaced needles to a user’s skin”. Such amendments would incorporate the transitional phrase “comprising the steps of” into the method claim, and would more clearly layout the claimed method steps of 1.) selectively arranging the transferring the arranged needles/blocks to the skin of a user. For the purposes of examination, this is how the Examiner will interpret claim 2.
Claim 2, line 2 recites “the needles and or blocks”. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and the Examiner suggests amending the claim to recite “an array of individual movable blocks including one or more closely spaced needles 
Claim 2, line 2 recites “the shape of a two dimensional image”. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and the Examiner suggests amending the claim to recite “
Claim 2, line 4 recites “a two dimensional image, which can then be transferred to a user’s skin”. This recitation is indefinite because it is not clear whether the claimed invention requires that the two dimensional image is transferred to the skin of a user or not. Since transferring can be construed as a method step, the Examiner suggests amending this recitation to recite “a two dimensional image, and then transferring the needles to a user’s skin”. For the purposes of examination, this is how the Examiner will interpret claim 2.
Claims 4-9 are similarly rejected by virtue of their dependency upon claim 2. 
Claim 3 begins with “A method of claim 1, when”. However, claim 1 is not a method claim. Rather, claim 1 is an apparatus, or system, claim. Applicant is not permitted to mix claim types, as has occurred here. The Examiner suggests amending claim 3 to recite “The system of claim 1, 
Claim 3, lines 1-2 recites “when wherein the needles may either be fabricated as the same component as the individual movable blocks or may be bound to the blocks”. There are several issues here. 
First, the phrasing “when wherein the needles” is confusing. The Examiner suggests amending this recitation to recite “[[when]] wherein the needles”.  For the purposes of examination, this is how the Examiner will interpret claim 3.
Second, the recitation “wherein the needles may either be fabricated as the same component as the individual movable blocks or may be bound to the blocks” is unclear because the Examiner cannot determine if the needles are required to either be fabricated as the same component as the blocks, or bound to the blocks. The Examiner suggest clarifying the claim as follows: “wherein the needles [[may]] are either [[be]] fabricated as the same component as the individual movable blocks or [[may be]] are bound to the blocks”. For the purposes of examination, this is how the Examiner will interpret claim 3.
Third, the recitation of “fabricated as the same component as the individual movable blocks” lacks antecedent basis. The Examiner suggest amending this to recite “fabricated as a single with the individual movable blocks”. For the purposes of examination, this is how the Examiner will interpret claim 3.
Finally, the end of line 2 recites “bound to the blocks”. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and the Examiner suggests amending the claim to recite “bound to the individual movable blocks.” For the purposes of examination, this is how the Examiner will interpret claim 3.
Claim 4, line 2 recites “these holes”. This language is confusing and would be clearer if amended to recite “[[these]] one of the number of holes”. For the purposes of examination, this is how the Examiner will interpret claim 4.
Claim 5, line 1 recites “each block is” and line 2 recites “the block”. There is insufficient antecedent basis for these limitations in the claim. The Examiner believes that this is a typographical mistake and the Examiner suggests amending the claim to recite “each individual movable block is” in line 1 and “the individual movable block” in line 2. For the purposes of examination, this is how the Examiner will interpret claim 5.
Claim 6 recites “wherein each needle constitutes a single block so that the bundles of needles is held in compression.” There are several issues with this recitation:
First, it is unclear to the Examiner what is meant by “wherein each needle constitutes a single block”. Does Applicant mean that the array is formed of individual movable blocks with needle(s) upon each individual movable block? Or does Applicant mean that the block introduced in claim 2 (from which claim 6 indirectly depends) is one single block with a plurality of needles on it? Or does Applicant mean that each needle and block set constitutes a single unit and that the array is formed from a bundle of these single needle/block units? The Examiner believes Applicant means the Examiner’s final interpretation (i.e., that each needle and block set constitutes a single unit and that the array is formed from a bundle of these single needle/block units) and will use this interpretation for claim 6 during examination. 
Second, “the bundle of needles” lacks antecedent basis. 
Third, the Examiner suggests amending claim 6 to recite “wherein each needle and individual movable block constitutes a single [[block]] unit so that [[the]] a bundle of needle and block units are [[is]] held in compression.” For the purposes of examination, this is how the Examiner will interpret claim 6.
Finally, how is it that the needle and block units are held together in compression? Is there a structural element that is performing this function?
Claim 7 recites “The method of claim 2 wherein the image on the customizable needle pad is transferred into the skin using an injection device which can operate on pneumatic, mechanical and electrostatic principle.” There are several issues with this claim:
First, claim 7 is a method step, yet no additional method steps are positively recited. While a dependent claim in a method does not necessarily have to recite additional method steps in order to further limit the claim, here the content of claim 7 appears to be an attempt to recite an additional step, specifically, a step of transferring the image into the skin of the user by using an injection device that operates on pneumatic, mechanical and electrostatic principles. The Examiner suggests amending claim 7 to recite “The method of claim 2 wherein the transferring step further comprises that operates principles to transfer the image formed by the arrangement of needles and individually movable blocks to the user’s skin.” For the purposes of examination, this is how the Examiner will interpret claim 7.
Second, “the image” lacks antecedent basis. Adopting the Examiner’s suggested amendment above for claim 7 would address this issue. 
Third, “the customizable needle pad” lacks antecedent basis. Adopting the Examiner’s suggested amendment above for claim 7 would address this issue.
Finally, the phrase “which can operate on pneumatic, mechanical and electrostatic principle” is unclear because the Examiner cannot determine whether the claim requires that the injection device is required to operate on pneumatic, mechanical and electrostatic principles, or not. The Examiner suggests amending this phrase to recite “that operates on pneumatic, mechanical and electrostatic principles to transfer the image formed by the arrangement of needles and individually movable blocks to the user’s skin”. For the purposes of examination, this is how the Examiner will interpret claim 7.
Claim 8 recites “wherein the injection device comprises an array of electromagnets which may individually exert force on specific blocks.” This phrasing presents some confusion as the Examiner is unclear as to whether the electromagnets are required to individually exert force on specific block for the claim. To address this, the Examiner suggests amending claim 8 to recite “wherein the injection device comprises an array of electromagnets configured to individually exert force on specific blocks of the array of needles individual movable blocks.” For the purposes of examination, this is how the Examiner will interpret claim 8.
Claim 9 recites “wherein the injection device selectively injects only those blocks that contain needles that are part of the desired image.” 
First, claim 9 is a method claim, yet no additional method steps are positively recited. While a dependent claim in a method does not necessarily have to recite additional method steps in order to further limit the claim, here the content of claim 9 appears to be an attempt to recite an additional step, specifically, a step of using the injection device in a way such that only certain needles and/or blocks are selected based on whether they are part of the desired image. 
Second, The Examiner suggests amending claim 9 to recite “wherein the step of using the injection device further comprises selectively injecting individual movable blocks that contain needles that are part of the 
Claim 10 appears to contain two method steps: 1.) a step of coating an array of needles, and 2.) transferring the pattern to the skin. However, the claim lacks a transitional phrase (such as “comprising”). The Examiner suggests amending claim 10 to recite “A method comprising the steps of coating an array of needles…”. For the purposes of examination, this is how the Examiner will interpret claim 10.
Claim 10 recites the limitation "the skin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a user’s skin.” For the purposes of examination, this is how the Examiner will interpret claim 10.
Claim 11 is a method claim, yet no additional method steps are positively recited. While a dependent claim in a method does not necessarily have to recite additional method steps in order to further limit the claim, here the content of claim 11 appears to be an attempt to recite an additional step, specifically, a step of coating a customizable needle substrate by using a charged corona wire and a power source. Additionally, “the customizable needle substrate” lacks antecedent basis. The Examiner suggests amending claim 11 to recite “wherein the coating step further comprises coating the needle array by charge using a corona wire and a power source connected to the needle array.” For the purposes of examination, this is how the Examiner will interpret claim 11.
Claim 12 is a method claim, yet no additional method steps are positively recited. While a dependent claim in a method does not necessarily have to recite additional method steps in order to further limit the claim, here the content of claim 12 appears to be an attempt to recite an additional step, specifically, a step of tracing a two-dimensional image onto the needle array by using a laser, microprocessor, and a mirror or computer numerical control (laser). However, the phrasing of this claim limitation makes it unclear to the Examiner exactly what technique is being recited. Additionally, “the needle pad” lacks antecedent basis, and the initialism “CNC” should be spelled out in the claim, i.e., “computer numerical control” and should be followed by the word “laser” since this is how the term is the method further comprises a step of tracing a two-dimensional image onto the needle array using a microprocessor, a laser and a mirror, or a computer numerical control laser and a microprocessor, 
Claim 13 is a method claim, yet no additional method steps are positively recited. While a dependent claim in a method does not necessarily have to recite additional method steps in order to further limit the claim, here the content of claim 13 appears to be an attempt to recite an additional step, specifically, that the coating step further comprises using a positively charged ink roller to coat the array of needles with the patter of permanent tattoo ink. The Examiner suggests amending claim 13 to recite “The method of claim 10 wherein the coating step further comprises using a positively charged ink roller to coat the array of needles with the patter of permanent tattoo ink . For the purposes of examination, this is how the Examiner will interpret claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2017/0055499 to Peppou et al.
Regarding claim 1, Peppou et al. discloses a customizable tattoo stamp system comprising further comprising an array of individual movable blocks (801a, 801b, 801c) held together under compression (the examiner notes that the limitation “held together under compression” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Peppou et al. is silent as to the process used to hold the movable blocks together, it appears that Peppou et al.’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product perform the same function.  MPEP 2113), each individual movable block (801a, 801b, 801c) including one or more closely spaced needles (needles 806), an injection device (pump, see paragraph 96) that operates using [[the]] pneumatic, mechanical (mechanical pump for injecting ink; paragraph 96 and or a number of mechanical principles for pressing the needles into the skin are described in paragraph 247) or electrostatic principles to press the needles into “[[the]]a user’s skin, allowing for permanent tattoo ink to be transferred into the skin in a desired pattern (paragraph 96). 
Regarding claim 3, Peppou et al. discloses the claimed invention as discussed above concerning claim 1, and Peppou et al. further discloses that the needles [[may]] are either [[be]] fabricated as a single with the individual movable blocks or [[may be]] are bound to the individual movable blocks (the examiner notes that the limitation “the needles [[may]] are either [[be]] fabricated as a single with the individual movable blocks or [[may be]] are bound to the individual movable blocks” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Peppou et al. is silent as to the process used to hold the needles and the movable blocks together, it appears that Peppou et al.’s product would be the same or similar as that claimed and one of these two fabrication techniques must be employed to achieve the claimed structure, especially since both applicant’s product and the prior art product perform the same function.  MPEP 2113).

Regarding claim 2, Peppou et al. discloses a method comprising the steps of selectively arranging an array of individual movable blocks (portions 801a, 801b and 801c) including one or more closely spaced needles (needles 106, see Figs. 8A-8B) and then transferring the array of individual movable blocks including one or more closely spaced needles to a user’s skin (skin 805, shown in Fig. 8B).
Regarding claim 5, Peppou et al. discloses the claimed invention as discussed above concerning claim 2, and Peppou et al. further discloses that each individual movable block is fabricated so that the needles are part of the individual movable block (the examiner notes that the limitation “each individual movable block is fabricated so that the needles are part of the individual movable block” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Peppou et al. is silent as to the process used to hold the needles and the movable blocks together, it appears that Peppou et al.’s product would be the same or similar as that claimed and one of these two fabrication techniques must be employed to achieve the claimed structure, especially since both applicant’s product and the prior art product perform the same function.  MPEP 2113.

Regarding claim 10, Peppou et al. discloses a  method comprising the steps of coating an array of needles with a pattern of permanent tattoo ink and transferring the pattern into [[the]] a user’s skin (several examples of these method steps are disclosed in paragraphs 228, 234-235).

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,039,467 to Stone et al. 
Regarding claim 2, Stone et al. discloses a method comprising the steps of selectively arranging an array of individual movable blocks (needle holders 56) including one or more closely spaced needles (needles 58) and then transferring the array of individual movable blocks (needle holders 56) including one or more closely spaced needles (needles 58) to a user’s skin (col. 1, lines 10-24).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,617,857 to Phillips et al. 
Regarding claim 2, Phillips et al. discloses a method comprising the steps of selectively arranging an array of individual movable blocks (drive mechanisms 19) including one or more closely spaced needles (needles 18A) and then transferring the array of individual movable blocks (drive mechanisms 19) including one or more closely spaced needles (needles 18A) to a user’s skin (col. 3, lines 59-col. 4, line 8).
Regarding claim 5, Phillips et al. discloses the claimed invention as discussed above concerning claim 2, and Phillips et al. further discloses that each individual movable block is fabricated so that the needles are part of the individual movable block (i.e., the needle 18A is engaged with the biasing mechanism 19; col. 3, lines 59-62) (but also, the examiner notes that the limitation “each individual movable block is fabricated so that the needles are part of the individual movable
Regarding claim 6, Phillips et al. discloses the claimed invention as discussed above concerning claim 5, and Phillips et al. further discloses that each needle (needle 18A) and individual movable block (biasing mechanism 19) constitutes a single [[block]] unit so that [[the]] a bundle of needle and block units are [[is]] held in compression (by way of needle guide plate 22, see Figs. 1-2 and col.3, lines 47-49 and 59-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. 
Regarding claim 4, Stone et al. discloses the claimed invention as discussed above concerning claim 2, and Stone et al. further discloses that each of the blocks (holders 56) have a plurality of needles (needles 58) affixed therein (emphasis added) and projecting forwardly therefrom to outline a numeral, letter of other desired indicia (col. 3, lines 9-12). 
While Stone et al. does not expressly state that each block contains a number of holes large enough to hold a needle, and where each needle is placed into [[these]] one of the number of holes in a manner such that the needles form the image to be injected into the skin, the Examiner is of the position that Stone et al. suggests this product by process limitation, and further that it would have been obvious to one of ordinary skill in the art that the needles are affixed in holes formed in the blocks of Stone et al. based on how the needles are describe relative to the blocks in col. 3, lines 9-12 of Stone et al.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pappou et al., in further view of U.S. Publication No. 2016/0000646 to Scherkowski.
Regarding claim 7, Peppou et al. discloses the claimed invention as discussed above concerning claim 2, and Peppou et al. further discloses that the transferring step further comprises operates on pneumatic, mechanical and electrostatic principles to transfer the image formed by the arrangement of needles and individually movable blocks to the user’s skin. 
Scherkowski teaches that tattoo applicators utilize a mechanical, a magnetic, an electrical and/or a pnuematic drive force (paragraph 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injection device of Peppou et al., to utilize pneumatic, mechanical and electrostatic principles of operation, since Scherkowski teaches that a combination of these operation principles are known in the relevant art of tattoo applicators (paragraph 30 of Scherkowski). 
The modified device and method of Peppou et al. in view of Scherkowski will hereinafter be referred to as the modified device and method of Peppou et al. and Scherkowski. 
Regarding claim 9, the modified device and method of Peppou et al. and Scherkowski teaches the claimed invention as discussed above concerning claim 7, and Peppou et al. further teaches that the step of using the injection device (applicator 800) further comprises selectively injecting individual movable blocks that contain needles that are part of the 

Allowable Subject Matter
Claims 8 and 11-13 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The Examiner notes, however, that this indication of allowability is based on the Examiner’s interpretation of what claims 8 and 11-13 most logically should recite based on the specification disclosure, i.e., the Examiner’s suggested amendments to these claims. 
If the Examiner’s interpretation of what claims 8 and 11-13 should recite is incorrect, then the claims may not be allowable and further search and consideration could be required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBER R STILES/Primary Examiner, Art Unit 3783